



Exhibit 10.12




EGL, INC.




LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective November 21, 2006)




1.

Objectives

.  The EGL, Inc. Long-Term Incentive Plan (the “Plan”) is designed to retain
selected employees of EGL, Inc. (the “Company”) and its Subsidiaries and reward
them for making significant contributions to the success of the Company and its
Subsidiaries. These objectives are to be accomplished by making awards under the
Plan and thereby providing Participants with a proprietary interest in the
growth and performance of the Company and its Subsidiaries.




2.

Definitions

. As used herein, the terms set forth below shall have the following respective
meanings:




“Award” means the grant of any form of stock option, stock appreciation right,
stock award or cash award, whether granted singly, in combination or in tandem,
to a Participant pursuant to any applicable terms, conditions and limitations as
the Committee may establish in order to fulfill the objectives of the Plan.




“Award Agreement” means a written agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
an Award.




“Board” means the Board of Directors of the Company.




“Code” means the Internal Revenue Code of 1986, as amended from time to time.




“Committee” means such committee of two or more members of the Board as is
designated by the Board to administer the Plan.




“Common Stock” means the Common Stock, par value $.001 per share, of the
Company.




“Director” means an individual serving as a member of the Board.




“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.




“Fair Market Value” means, as of a particular date, (a) if the shares of Common
Stock are listed on a national securities exchange, the final closing sales
price per share of Common Stock on the consolidated transaction reporting system
for the principal such national securities exchange on that date, or, if there





1

L:\Equity Incentive Plans\EGL, Inc. Long Term Incentive Plan\

Amended Plan November 21 2006








shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, (b) if the shares of Common Stock are
not so listed but are quoted on the Nasdaq National Market, the final closing
sales price per share of Common Stock on the Nasdaq National Market on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, (c) if the Common
Stock is not so listed or quoted, the mean between the closing bid and asked
price on that date, or, if there are no quotations available for such date, on
the last preceding date on which such quotations shall be available, as reported
by Nasdaq, or, if not reported by Nasdaq, by the National Quotation Bureau, Inc.
or (d) if none of the above is applicable, such amount as may be determined by
the Board (or an Independent Third Party, should the Board elect in its sole
discretion to instead utilize an Independent Third Party for this purpose), in
good faith, to be the fair market value per share of Common Stock.




“Independent Third Party” means an individual or entity independent of the
Company (and any transferor or transferee of Common Stock acquired upon the
exercise of an option under the Plan, if applicable) with experience in
providing investment banking appraisal or valuation services and with expertise
generally in the valuation of securities or other property of the type at issue,
that is chosen by the Board, in its sole discretion, to value securities or
other property for purposes of this Plan. The Company's independent accountants
shall be deemed to satisfy the criteria for an Independent Third Party if
selected by the Board for that purpose. The Board may utilize one or more
Independent Third Parties.




“Participant” means an employee, consultant or independent contractor of the
Company or any of its Subsidiaries to whom an Award has been made under this
Plan.




“Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.




“Subsidiary” means (i) with respect to any Awards other than incentive stock
options within the meaning of Code Section 422, any corporation, limited
liability company, general or limited partnership, or similar entity of which
the Company directly or indirectly owns shares representing more than 50% of the
voting power of all classes or series of equity securities of such entity, which
have the right to vote generally on matters submitted to a vote of the holders
of equity interests in such entity, and (ii) with respect to Awards of incentive
stock options, any subsidiary within the meaning of Section 424(f) of the Code
or any successor provision.




3.

Eligibility

. All employees, consultants and independent contractors of the Company and its
Subsidiaries are eligible for Awards under this Plan. The Committee shall select
the Participants in the Plan from time to time by the grant of Awards under the
Plan.





2

L:\Equity Incentive Plans\EGL, Inc. Long Term Incentive Plan\

Amended Plan November 21 2006











4.

Common Stock Available for Awards

.  There shall be available for Awards granted wholly or partly in Common Stock
(including rights or options which may be exercised for or settled in Common
Stock) during the term of this Plan an aggregate of 12,150,000 shares of Common
Stock, subject to adjustment as provided in Paragraph 14. The Board and the
appropriate officers of the Company shall from time to time take whatever
actions are necessary to file required documents with governmental authorities
and stock exchanges and transaction reporting systems to make shares of Common
Stock available for issuance pursuant to Awards. Common Stock related to Awards
that are forfeited or terminated, expire unexercised, are settled in cash in
lieu of Common Stock or in a manner such that all or some of the shares covered
by an Award are not issued to a Participant, or are exchanged for Awards that do
not involve Common Stock, shall immediately become available for Awards
hereunder. The Committee may from time to time adopt and observe such procedures
concerning the counting of shares against the Plan maximum as it may deem
appropriate.




5.

Administration

.  This Plan shall be administered by the Committee, which shall have full and
exclusive power to interpret this Plan and to adopt such rules, regulations and
guidelines for carrying out this Plan as it may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of this Plan. The Committee may correct any defect
or supply any omission or reconcile any inconsistency in this Plan or in any
Award in the manner and to the extent the Committee deems necessary or desirable
to carry it into effect. Any decision of the Committee in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned. No member
of the Committee or officer of the Company to whom it has delegated authority in
accordance with the provisions of Paragraph 6 of this Plan shall be liable for
anything done or omitted to be done by him or her, by any member of the
Committee or by any officer of the Company in connection with the performance of
any duties under this Plan, except for his or her own willful misconduct or as
expressly provided by statute.




6.

Delegation of Authority

.  The Committee may delegate to the Chief Executive Officer and to other senior
officers of the Company its duties under this Plan pursuant to such conditions
or limitations as the Committee may establish, except that the Committee may not
delegate to any person the authority to grant Awards to, or take other action
with respect to, Participants who are subject to Section 16 of the Exchange Act.




7.

Awards

.  The Committee shall determine the type or types of Awards to be made to each
Participant under this Plan. Each Award made hereunder shall be embodied in an
Award Agreement, which shall contain such terms, conditions and limitations as
shall be determined by the Committee in its sole discretion and shall be signed
by the Participant and by the President or any Vice President of the Company for
and on behalf of the Company. An Award Agreement may include provisions for the
repurchase by the Company of Common Stock acquired pursuant to the Plan and the
repurchase of a Participant's option rights under the Plan. Awards may consist
of those





3

L:\Equity Incentive Plans\EGL, Inc. Long Term Incentive Plan\

Amended Plan November 21 2006








listed in this Paragraph 7 and may be granted singly, in combination or in
tandem. Awards may also be made in combination or in tandem with, in replacement
of, or as alternatives to grants or rights (a) under this Plan or any other
employee plan of the Company or any of its Subsidiaries, including the plan of
any acquired entity, or (b) made to any Company or Subsidiary employee by the
Company or any Subsidiary. An Award may provide for the granting or issuance of
additional, replacement or alternative Awards upon the occurrence of specified
events, including the exercise of the original Award. Notwithstanding anything
herein to the contrary, no Participant may be granted Awards consisting of stock
options or stock appreciation rights exercisable for more than 620,000 shares of
Common Stock, subject to adjustment as provided in Paragraph 14 (i.e., 20% of
the shares of Common Stock originally authorized for Awards under this Plan, as
previously adjusted pursuant to Paragraph 14). In the event of an increase in
the number of shares authorized under the Plan, the 20% limitation will apply to
the number of shares authorized.




(i)

Stock Option

.  An Award may consist of a right to purchase a specified number of shares of
Common Stock at a price specified by the Committee in the Award Agreement or
otherwise. A stock option may be in the form of an incentive stock option
(“ISO”) which, in addition to being subject to applicable terms, conditions and
limitations established by the Committee, complies with Section 422 of the Code.
Notwithstanding the foregoing, no ISO can be granted under the Plan more than
ten years following the February 23, 1998 amendment and restatement of the Plan.




(ii)

Stock Appreciation Right

.  An Award may consist of a right to receive a payment, in cash or Common
Stock, equal to the excess of the Fair Market Value or other specified valuation
of a specified number of shares of Common Stock on the date the stock
appreciation right (“SAR”) is exercised over a specified strike price as set
forth in the applicable Award Agreement.




(iii)

Stock Award

.  An Award may consist of Common Stock or may be denominated in units of Common
Stock. All or part of any stock Award may be subject to conditions established
by the Committee and set forth in the Award Agreement, which conditions may
include, but are not limited to, continuous service with the Company and its
Subsidiaries, achievement of specific business objectives, increases in
specified indices, attaining specified growth rates and other comparable
measurements of performance. Such Awards may be based on Fair Market Value or
other specified valuations. The certificates evidencing shares of Common Stock
issued in connection with a stock Award shall contain appropriate legends and
restrictions describing the terms and conditions of the restrictions applicable
thereto.




(iv)

Cash Award

.  An Award may be denominated in cash with the amount of the eventual payment
subject to future service and such other restrictions and conditions as may be
established by the Committee and set forth in the Award Agreement, including,
but not limited to, continuous service with





4

L:\Equity Incentive Plans\EGL, Inc. Long Term Incentive Plan\

Amended Plan November 21 2006








the Company and its Subsidiaries, achievement of specific business objectives,
increases in specified indices, attaining specified growth rates and other
comparable measurements of performance.




8.

Payment Of Awards

.




(a)

General

.  Payment of Awards may be made in the form of cash or Common Stock or
combinations thereof and may include such restrictions as the Committee shall
determine including, in the case of Common Stock, restrictions on transfer and
forfeiture provisions.




(b)

Deferral

.  The Committee may, in its discretion, (i) permit selected Participants to
elect to defer payments of some or all types of Awards in accordance with
procedures established by the Committee or (ii) provide for the deferral of an
Award in an Award Agreement or otherwise. Any such deferral may be in the form
of installment payments or a future lump sum payment. Any deferred payment,
whether elected by the Participant or specified by the Award Agreement or by the
Committee, may be forfeited if and to the extent that the Award Agreement so
provides.




(c)

Dividends and Interest

. Dividends or dividend equivalent rights may be extended to and made part of
any Award denominated in Common Stock or units of Common Stock, subject to such
terms, conditions and restrictions as the Committee may establish. The Committee
may also establish rules and procedures for the crediting of interest on
deferred cash payments and dividend equivalents for deferred payment denominated
in Common Stock or units of Common Stock.




(d)

Substitution of Awards

.  At the discretion of the Committee, a Participant may be offered an election
to substitute an Award for another Award or Awards of the same or different
type.




9.

Stock Option Exercise

. The price at which shares of Common Stock may be purchased under a stock
option shall be paid in full at the time of exercise in cash or, if permitted by
the Committee, by means of tendering Common Stock, including Restricted Stock,
that has been held by the Participant for at least six months and that is valued
at Fair Market Value on the date of exercise, or any combination thereof. The
Committee shall determine acceptable methods for tendering Common Stock to
exercise a stock option as it deems appropriate. The Committee may provide for
procedures to permit the exercise or purchase of Awards by (a) loans from the
Company or (b) use of the proceeds to be received from the sale by a third party
of Common Stock issuable pursuant to an Award in a broker-assisted transaction.
Unless otherwise provided in the applicable Award Agreement, in the event shares
of Restricted Stock are tendered as consideration for the exercise of a stock
option, a number of the shares issued upon the exercise of the stock option,
equal to the number of shares of Restricted Stock used as consideration
therefor, shall be subject to the same restrictions as the Restricted Stock so
submitted as well as any additional restrictions that may be imposed by the
Committee.








5

L:\Equity Incentive Plans\EGL, Inc. Long Term Incentive Plan\

Amended Plan November 21 2006








10.

Tax Withholding

.  The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or shares of
Common Stock under this Plan, an appropriate amount of cash or number of shares
of Common Stock or a combination thereof for payment of taxes required by law or
to take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Award with respect to which
withholding is required. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made.




11.

Amendment, Modification, Suspension or Termination

.  The Board may amend, modify, suspend or terminate this Plan for the purpose
of meeting or addressing any changes in legal requirements or for any other
purpose permitted by law except that (a) no amendment or alteration that would
impair the rights of any Participant under any Award previously granted to such
Participant shall be made without such Participant's consent and (b) no
amendment or alteration shall be effective prior to approval by the Company's
shareholders to the extent such approval is required by applicable laws,
regulations, stock exchange or quotation system requirements.




12.

Termination of Employment

.  Upon the termination of employment by a Participant, any unexercised,
deferred or unpaid Awards shall be treated as provided in the specific Award
Agreement evidencing the Award. Each Award granted pursuant to this Plan which
is a stock option shall provide that if the Participant ceases to be employed by
the Company or its affiliates for any reason whatsoever, the option shall
immediately terminate to the extent the option is not vested (or does not become
vested as a result of such termination of employment) on the date the
Participant terminates employment.




13.

Assignability

.  Unless otherwise determined by the Committee and provided in the Award
Agreement, no Award or any other benefit under this Plan constituting a
derivative security within the meaning of Rule 16a-1(c) under the Exchange Act
shall be assignable or otherwise transferable except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. The Committee may prescribe and include in applicable
Award Agreements other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Paragraph 13
shall be null and void.




14.

Adjustments

.  

(a)

The existence of outstanding Awards shall not affect in any manner the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior





6

L:\Equity Incentive Plans\EGL, Inc. Long Term Incentive Plan\

Amended Plan November 21 2006








to, on a parity with or junior to the Common Stock) or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding of any kind,
whether or not of a character similar to that of the acts or proceedings
enumerated above.




(b)

In the event of any subdivision or consolidation of outstanding shares of Common
Stock or declaration of a dividend payable in shares of Common Stock or capital
reorganization or reclassification or other transaction involving an increase or
reduction in the number of outstanding shares of Common Stock, the Committee
shall adjust proportionally (i) the number of shares of Common Stock reserved
under this Plan and covered by outstanding Awards denominated in Common Stock or
units of Common Stock; (ii) the exercise or other price in respect of such
Awards; and (iii) the appropriate Fair Market Value and other price
determinations for such Awards. Notwithstanding the foregoing, no adjustment is
required for the stock split effected or to be effected shortly before the
initial grant of Options under this Plan. In the event of any consolidation or
merger of the Company with another corporation or entity or the adoption by the
Company of a plan of exchange affecting the Common Stock or any distribution to
holders of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Committee shall make such
adjustments or other provisions as it may deem equitable, including adjustments
to avoid fractional shares, to give proper effect to such event. Additionally,
and without limiting the generality of the foregoing, there shall be no
adjustment for any dividend or distribution of cash, debt or other property in
respect of the Company's earnings or its accumulated adjustments account as
defined in Section 1368(e)(1) of the Code (including any estimated amount of
such account) in respect of the period in which the Company is an “S”
corporation within the meaning of Section 1361 of the Code. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Committee shall be authorized, in its
discretion, (i) to issue or assume stock options, regardless of whether in a
transaction to which Section 424(a) of the Code applies, by means of
substitution of new options for previously issued options or an assumption of
previously issued options, (ii) to make provision, prior to the transaction, for
the acceleration of the vesting and exercisability of, or lapse of restrictions
with respect to, Awards and the termination of options that remain unexercised
at the time of such transaction or (iii) to provide for the acceleration of the
vesting and exercisability of the options and the cancellation thereof in
exchange for such payment as shall be mutually agreeable to the Participant and
the Committee.




15.

Restrictions

.  No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws. It is the intent of the Company that this Plan comply with Rule
16b-3 with respect to persons subject to Section 16 of the Exchange Act unless
otherwise provided herein or in an Award Agreement, that any ambiguities or
inconsistencies in the construction of this Plan be interpreted to give effect
to such intention and that, if any provision of this Plan is found not to be in
compliance with Rule 16b-3, such provision shall be null and void to the extent
required to permit this Plan to comply with Rule





7

L:\Equity Incentive Plans\EGL, Inc. Long Term Incentive Plan\

Amended Plan November 21 2006








16b-3.  Certificates evidencing shares of Common Stock delivered under this Plan
may be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any securities exchange or
transaction reporting system upon which the Common Stock is then listed and any
applicable federal and state securities law. The Committee may cause a legend or
legends to be placed upon any such certificates to make appropriate reference to
such restrictions.




16.

Unfunded Plan

.  Insofar as it provides for Awards of cash, Common Stock or rights thereto,
this Plan shall be unfunded. Although bookkeeping accounts may be established
with respect to Participants who are entitled to cash, Common Stock or rights
thereto under this Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto, nor shall
this Plan be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto to be granted under this Plan. Any liability or obligation of
the Company to any Participant with respect to a grant of cash, Common Stock or
rights thereto under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. None of the Company,
the Board or the Committee shall be required to give any security or bond for
the performance of any obligation that may be created by this Plan.




17.

Governing Law

.  This Plan and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.




18.

Effective Date of Plan

. This Plan was originally adopted by the Board of Directors and Shareholders in
1994. The Plan was subsequently amended and restated effective February 23, 1998
and thereafter amended and restated effective July 26, 2000.  The Plan was
subsequently amended by the Shareholders on September 18, 2000.




Attested to by the Secretary of EGL, Inc. as adopted by the Board of Directors
of EGL, Inc. effective as of the 21st day of November, 2006.




/s/

Dana A. Carabin

Dana A. Carabin

Secretary





8

L:\Equity Incentive Plans\EGL, Inc. Long Term Incentive Plan\

Amended Plan November 21 2006


